372 F.2d 950
UNITED STATES of America, Appellee,v.Pasquale Vincent BORGESE, Appellant.
No. 341.
Docket 30239.
United States Court of Appeals Second Circuit.
Argued April 13, 1966.
Decided February 21, 1967.

Appeal from the United States District Court for the Southern District of New York, Inzer B. Wyatt, J.
See also D. C., 235 F. Supp. 286.
Andrew J. Maloney, Asst. U. S. Atty., Robert M. Morgenthau, U. S. Atty., Max Wild, David M. Dorsen, Michael W. Mitchell, U. S. Attys., for appellee.
Edward Bennett Williams, Vincent J. Fuller, Robert L. Weinberg, Washington, D. C., for appellant.
Before LUMBARD, Chief Judge, and WATERMAN and ANDERSON, Circuit Judges.
PER CURIAM:


1
Appellant having sought a reversal of a judgment of conviction entered against him upon a jury verdict of guilty, now, upon suggestion made to the court by the United States Attorney for the Southern District of New York, the judgment of conviction is vacated and the cause remanded to the district court below for a new trial should the Government seek to prosecute the defendant-appellant anew.